Exhibit 10.4

PIGGYBACK REGISTRATION RIGHTS AGREEMENT

PIGGYBACK REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
October 6th, 2008 by and among MANITEX INTERNATIONAL, INC. (the “Company”), a
Michigan corporation, having an address at 7402 West 100th Place, Bridgeview,
Illinois 60455, (formerly known as Veri-Tek International, Corp.), and TEREX
CORPORATION (the “Stockholder”), a Delaware corporation, having an address at
200 Nyala Farm Road, Westport, Connecticut 06880.

WHEREAS, the Company has issued and sold shares of its Common Stock pursuant to
the terms of a Restructuring Agreement and a Term Note, each of even date
herewith.

WHEREAS, the Company has agreed to provide the Stockholder and any of its
permitted transferees of Registrable Securities (as hereinafter defined), the
registration rights with respect to the Registrable Securities, as set forth in
this Agreement. Capitalized terms used herein without definition shall have the
meanings set forth in the Stock Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties intending to be legally bound, hereby
agree as follows:

1. Definitions.

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint state company trust, unincorporated organization,
joint venture, a government authority or other entity of whatever nature.

“Piggyback Registration” shall have the meaning assigned to such term in
Section 2(a) hereof.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments to the Registration Statement of
which such Prospectus is a part thereof, and all material incorporated by
reference in such Prospectus.



--------------------------------------------------------------------------------

“Registrable Securities” shall mean shares of the Common Stock, but only so long
as they remain Restricted Securities.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Agreement, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel and independent auditors for the Company, reasonable
fees and disbursements of one counsel to the Stockholder (such attorneys’ fees
not to exceed $25,000 in the aggregate per registration statement), blue sky
fees and expenses and the expense of any special audits incident to or required
by any such registration, but excluding all Selling Expenses.

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits, and
all material incorporated by reference in such Registration Statement.

“Restricted Securities” shall mean the Registrable Securities unless and until,
in the case of any such Registrable Securities, (i) they have been effectively
registered under the Securities Act and disposed of in accordance with the
Registration Statement covering them, (ii) they are distributed to the public
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, or (iii) they are otherwise eligible to be sold without volume
limitations pursuant to Rule 144 (or any similar provision then in force) under
the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
and stock transfer taxes applicable to the securities registered by the
Stockholder pursuant to this Agreement and any fees of counsel to the
Stockholder (other than as allowable as a Registration Expense).

2. Piggyback Registration Rights.

(a) If there is not an effective registration covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than pursuant to (i) a registration statement on Forms S-4 or
S-8 (each as promulgated under the Securities Act) or any successor or
substantially similar forms, (ii) a registration on any form that does not
permit secondary sales, or (iii) a registration statement relating to secondary
sales of any securities purchased from the Company in a private placement for
cash in which the registration rights agreement entered into by the Company in
connection therewith prohibits the inclusion of the Restricted Securities in
such registration statement (provided that the Company will use commercially
reasonable efforts not to restrict the Stockholder’s registration rights
hereunder), it will give written notice (a “Registration Notice”) to the
Stockholder of such intention and, if within ten (10) days of the Stockholder’s
receipt of such Registration Notice, the Stockholder

 

2



--------------------------------------------------------------------------------

provides the Company with a written request to participate in such registration,
then the Company, subject to Section 2(b) below and subject to restrictions
contained in the Company’s other registration rights agreements existing on the
date of this Agreement, will use its best efforts to include in such
registration, and in any underwriting involved therein, all of the Stockholder’s
Registrable Securities included in such request (a “Piggyback Registration”).
Notwithstanding anything to the contrary contained herein, the Company shall
have no obligation to register Registrable Securities pursuant to this Section 2
to the extent that the sale of such securities is deemed to be a primary
underwritten offering by the Company.

(b) Underwritten Offerings.

(i) In the case of an underwritten offering by the Company of securities, the
Stockholder shall, with respect to Registrable Securities that the Stockholder
then desires to sell, enter into an underwriting agreement with the same
underwriters engaged by the Company with respect to securities being offered by
the Company, and the Company shall cause such underwriters to include in any
such underwriting all of the Registrable Securities that the Stockholder then
desires to sell, subject to paragraph (ii) below; provided, however, that such
underwriting agreement is in substantially the same form as the underwriting
agreement that the Company enters into in connection with the primary offering
it is making. If the Stockholder disapproves of the terms of any such
underwriting, the Stockholder may elect to withdraw therefrom by written notice
to the Company and the managing underwriter. Any Registrable Securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
The Company shall not be required to include in such registration statement, the
Registrable Securities held by any holder that does not accept and agree to the
terms of the underwriters selected by the Company, including the execution and
delivery of an underwriting agreement in the same form requested by such
underwriters for any other selling shareholders selling shares pursuant to such
registration statement.

(ii) If the Company decides, based on the advice of the managing underwriter
with respect to such underwritten offering, that the number of Registrable
Securities to be offered by the Company, the Stockholder and all other selling
security holders be reduced because of market conditions or because the offering
would be materially and adversely affected, then the Company will so notify the
Stockholder in writing and such Registrable Securities shall be reduced by such
amount as the managing underwriter may determine. The number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated first to the Company for securities being sold on its own
account and as required by any other registration rights agreement entered into
prior to the date hereof; second, to the extent available, the Registrable
Securities that the Stockholder has requested to be included therein; and third,
to the extent available, among any other selling security holders, as nearly as
possible pro rata based on the number of securities such selling security
holders have requested to be included therein.

3. Information. Upon making a request pursuant to Section 2 hereof, the
Stockholder shall specify the number of shares of Registrable Securities to be
registered on its behalf and the intended method of disposition thereof.

 

3



--------------------------------------------------------------------------------

The Company may require the Stockholder to furnish in writing to the Company
such information regarding itself and the distribution of Registrable Securities
as the Company may from time to time reasonably request in writing in order to
comply with the Securities Act. The Stockholder agrees to supply the Company as
promptly as practicable (and in no event more than five business days after the
Company’s request) with such information and to notify the Company as promptly
as practicable of any inaccuracy or change in information it has previously
furnished to the Company. The Company shall not be obligated to pursue any
registration statement for which the Stockholder does not timely furnish such
information regarding itself and the distribution of the Registrable Securities
as may be required under the Securities Act.

4. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) In accordance with the Securities Act and the rules and regulations of the
Commission, except as otherwise provided herein, use commercially reasonable
efforts to cause such Registration Statement to become and remain continuously
effective until the earlier of (i) the time that all of the Registrable
Securities covered by such Registration Statement have been sold in accordance
with the intended methods of disposition of the seller or sellers set forth in
such Registration Statement and (ii) one (1) year after such Registration
Statement has been declared effective; provided, that if for any portion of such
one (1) year period the Registration Statement is not effective or if the
Stockholder is required to refrain from selling Registrable Securities, then
such one (1) year requirement for maintaining the effectiveness of the
Registration Statement shall be extended by the length of such interruption(s),
and shall prepare and file with the Commission such amendments to such
Registration Statement and supplements to the Prospectus contained therein as
may be necessary to keep such Registration Statement effective and such
Registration Statement and Prospectus accurate and complete during such period;
and provided further, that the Company shall have the right to terminate or
withdraw any registration statement initiated by it pursuant to Section 2 prior
to the effectiveness of such registration statement whether or not the
Stockholder has elected to include Registrable Securities in such registration
statement if the Company determines, using its good faith judgment, that it
would be adverse to the interests of the Company and its shareholders to proceed
with such registration;

(b) Furnish to the Stockholder such reasonable number of copies of the
Registration Statement and Prospectus and such other documents as the
Stockholder may reasonably request in order to facilitate the public offering of
the Registrable Securities;

(c) Use commercially reasonable efforts to register or qualify the Securities
covered by such Registration Statement under such state securities or blue sky
laws of such jurisdictions as the Stockholder may reasonably request; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or to subject itself to taxation in connection with
any such registration or qualification of such Registrable Securities;

(d) Notify the Stockholder, promptly after it shall receive notice thereof, of
the date and time when such Registration Statement and each post-effective
amendment thereto has become effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;

 

4



--------------------------------------------------------------------------------

(e) Notify the Stockholder promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

(f) Prepare and file with the Commission, promptly upon the request of the
Stockholder, the Registration Statement and any amendments or supplements to
such Registration Statement or Prospectus that, in the reasonable opinion of
counsel for the Stockholder, is required under the Securities Act or the rules
and regulations thereunder; provided that such amendment or supplement pertains
to the distribution by the Stockholder of the Registrable Securities included in
a Registration Statement;

(g) Prepare and file as promptly as reasonably possible with the Commission and
promptly notify the Stockholder in such registration of the filing of such
amendments or supplements to such Registration Statement or Prospectus as may be
necessary to correct any statements or omissions if, at the time when a
Prospectus relating to such Registrable Securities is required to be delivered
under the Securities Act, any event has occurred as the result of which any such
Prospectus or any other Prospectus then in effect may include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(h) Advise the Stockholder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued;

(i) Otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission relating to
a Registration Statement; and

(j) Notify the Holders of Registrable Securities to be sold (which notice shall
be accompanied by an instruction to suspend the use of the relevant prospectus
until the requisite changes have been made) as promptly as reasonably possible
(i) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a registration statement or
prospectus or for additional information; (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of a registration statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement stale or otherwise
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus contained therein or

 

5



--------------------------------------------------------------------------------

any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading

5. Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to this Agreement
shall be borne by the Company. All Selling Expenses relating to Registrable
Securities registered on behalf of the Stockholder shall be borne by the
Stockholder.

6. Indemnification and Contribution.

(a) Indemnification by the Company. Whenever pursuant to Section 2 hereof, a
Registration Statement relating to the Registrable Securities is filed under the
Securities Act, the Company will (except as to matters covered by Section 6(b)
hereof) indemnify and hold harmless the Stockholder in the registration, each of
its officers, directors and employees, and the Stockholder’s legal counsel and
independent accountant, and each Person, if any, who controls any such Person
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Stockholder Indemnitees” and, individually, a
“Stockholder Indemnitee”), against any losses, claims, damages or liabilities,
including any legal or other expenses reasonably incurred by the Stockholder
Indemnitee in connection with investigating, settling or defending against such
loss, claim, damage, liability or action, joint or several, to which such
Stockholder Indemnitees may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such Registration Statement,
or Prospectus contained therein, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, unless (i) any such statement or omission is based on written
information provided by the Stockholder Indemnitee, or a representation of a
Stockholder Indemnitee, that such Stockholder Indemnitee has requested be
included in such Registration Statement or Prospectus, or to the extent that
such information relates to such Stockholder Indemnitee or the Stockholder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by the Stockholder for use in the Registration Statement,
the Prospectus or the form of Prospectus or in any amendment or supplement
thereto or (ii) the use by the Stockholder of an outdated or defective
Prospectus after the Company has notified the Stockholder in writing that the
Prospectus is outdated or defective and prior to the receipt by the Stockholder
of an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the amended or supplemented Prospectus the misstatement
or omission giving rise to such loss, claim, damages or liability would have
been corrected.

(b) Indemnification by the Stockholder. Whenever pursuant to Section 2 hereof, a
Registration Statement relating to the Registrable Securities is filed under the
Securities Act, the Stockholder will, indemnify and hold harmless the Company,
each of its

 

6



--------------------------------------------------------------------------------

directors, officers and employees, and the Company’s legal counsel and
independent accountant, and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act (collectively, the “Company Indemnitees” and, individually, a “Company
Indemnitee”) against all losses, claims, damages or liabilities, joint or
several, to which any of the Company Indemnitees may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
such Registration Statement, or Prospectus contained therein, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only if, and to the extent that, such
statement or omission is based on written information provided by the
Stockholder or a representation of the Stockholder, that the Stockholder has
requested be included in such Registration Statement or Prospectus, or to the
extent that such information relates to the Stockholder or the Stockholder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by the Stockholder for use in the Registration Statement,
the Prospectus or the form of Prospectus or in any amendment or supplement
thereto, and will reimburse each Company Indemnitee for all legal or other
expenses reasonably incurred by it in connection with investigating or defending
against such loss, claim, damage, liability or action; provided, however, that
the maximum amount of liability in respect of such indemnification (including,
but not limited to, attorneys’ fees and expenses) shall be limited to an amount
equal to the net proceeds actually received by the Stockholder from the sale of
Registrable Securities under such registration statement.

(c) Indemnification Procedures. Promptly after receipt by a Stockholder
Indemnitee or a Company Indemnitee (collectively, “Indemnitees” and,
individually, an “Indemnitee”) under Section 6(a) or 6(b) hereof of notice of
the commencement of any action, such Indemnitee will, if a claim in respect
thereof is to be made against the indemnifying party under such clause, notify
the indemnifying party in writing of the commencement thereof; but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability that it may have to any Indemnitee. In case any such action shall
be brought against any Indemnitee, and it shall notify the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnitee, and after notice from the
indemnifying party to such Indemnitee of its election to assume the defense
thereof, the indemnifying party shall not be liable to such Indemnitee under
such clause for any legal or other expenses subsequently incurred by such
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that the Indemnitee shall have the right to
employ one counsel to represent such Indemnitee, if such Indemnitee shall have
been advised by its counsel that a conflict of interest is likely to exist if
the same counsel were to represent the indemnifying party and the Indemnitee in
respect of such claim, and in that event the fees and expenses of such separate
counsel shall be paid by the indemnifying party. No indemnifying party in the
defense of any such claim or litigation shall, except with the consent of each
Indemnitee, which consent shall not be unreasonably withheld, consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation.

 

7



--------------------------------------------------------------------------------

(d) Contribution. If for any reason the foregoing indemnity is unavailable, or
is insufficient to hold harmless an Indemnitee, then the indemnifying party
shall contribute to the amount paid or payable by the Indemnitee as a result of
such losses, claims, damages, liabilities or expenses (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party on the one hand and the Indemnitee on the other from the registration or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law or provides a lesser sum to the Indemnitee than the amount
hereinafter calculated, in such proportion as is appropriate to reflect not only
the relative benefits received by the indemnifying party on the one hand and the
Indemnitee on the other but also the relative fault of the indemnifying party
and the Indemnitee as well as any other relevant equitable considerations. The
relative fault of the Indemnitee, on the one hand, and the indemnifying party,
on the other hand, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnitee or by the indemnifying party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e) Survival. The obligations of the Company and the Stockholder under this
Section 6 shall survive the completion of any offering of Registrable Securities
in a registration statement under this Agreement, and otherwise.

7. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Restricted Securities to the public without registration, after such time as
a public market exists for the Common Stock, the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to the Stockholder upon request a written statement as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents of the Company as a
Stockholder may reasonably request in availing itself of any rule or regulation
of the Commission allowing the Stockholder to sell any such securities without
registration.

8. Transfer or Assignment of Registration Rights by Stockholder. The rights to
cause the Company to register securities granted to the Stockholder by the
Company under this Agreement may be transferred or assigned by the Stockholder,
provided in each case that (i) the Company is given written notice by the
Stockholder at the time of or within a reasonable time after such transfer or
assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned; and provided further that the transferee or
assignee of such rights agrees in

 

8



--------------------------------------------------------------------------------

writing to be bound by the registration provisions of this Agreement, (ii) such
transfer or assignment is not made under a registration statement or Rule 144,
(iii) such transfer is made according to any applicable requirements of the
Restructuring Agreement and Term Note, and (iv) the transferee has provided to
the Company an investor questionnaire (or equivalent document) evidencing that
the transferee is a “qualified institutional buyer” or an “accredited investor”
defined in Rule 501(a)(1),(2),(3), or (7) of Regulation D as promulgated by the
Commission under the Securities Act.

9. Discontinued Disposition. The Stockholder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 4(e), (f), (g), (h) or
(j) the Stockholder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until the Stockholder's receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company shall as promptly as reasonably possible take all actions necessary to
correct the events described in such sections and may provide appropriate stop
orders to enforce the provisions of this paragraph.

10. Amendment and Modification. This Agreement may be amended, modified or
supplemented in any respect only by written agreement by the Company and the
Stockholder.

11. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of law principles thereof.

12. Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.

13. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or three (3) days after such notice or other communication is mailed
by registered or certified mail (return receipt requested) to the parties at the
addresses set for above (or at such other address for the party as shall be
specified by like notice).

14. Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience of reference only and shall not control or affect the
meaning or construction of any provision hereof. This Agreement and any
subsequent amendment hereto may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement or to any subsequent amendment to this
Agreement by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart.

 

9



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement, including any exhibits hereto and the
documents and instruments referred to herein and therein, embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

16. Attorneys’ Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover such reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled, as may be ordered in connection with such
proceeding.

17. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their successors and assigns.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
as of the date first above written.

 

MANITEX INTERNATIONAL, INC. By:  

/s/ Andrew Rooke

Name:   Andrew Rooke Title:   President TEREX CORPORATION: By:  

/s/ Eric I. Cohen

Name:   Eric I. Cohen Title:   Senior Vice President